Citation Nr: 0706630	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
condition with bilateral numbness in the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969 and the Air National Guard from December 1990 to 
May 1991.  He alleges other periods of active duty which have 
not been verified by the RO.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina which denied, in pertinent part, 
the claim of service connection for a cervical spine 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this appeal.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the veteran claims entitlement to service 
connection for a cervical spine disability.  In a December 
2003 rating decision, the RO denied this claim because the 
preponderance of the evidence demonstrated that the 
disability was neither incurred nor aggravated in service, 
and because pain in the cervical spine was not manifest to a 
compensable degree within one year of separation from either 
period of his active duty service.  As noted previously, it 
has been verified that the veteran served on active duty from 
January 1965 to January 1969 and from December 1990 to May 
1991.  Other, more recent periods of active duty, as claimed 
by the veteran have not been verified.

The duty to assist includes obtaining additional Air Force 
service medical records, National Guard personnel and medical 
records, non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  

Here, it is unclear whether the veteran's claim stems solely 
from the periods active duty service, noted above.  In this 
regard, he has unverified Air National Guard service and he 
has claimed injuries sustained during these periods resulted 
in pain in the neck and upper back.  In support of these 
contentions, he has submitted lay statements from service men 
who described injuries he sustained which him caused pain in 
the upper back, neck, and shoulders.  

The veteran has submitted his orders from the McIntire Air 
National Guard in South Carolina for periods of active duty 
performed in 2000, 2001, and 2002.  In this regard, the Board 
notes that in a February 2005 VA request for information.  
However, it appears that the veteran's service records for 
all periods of active duty for training (ACDUTRA) have not 
yet been obtained and associated with the claims file.  The 
February 2005 request for information was limited to periods 
of service from February 19, 2002 to July 7, 2002 and from 
October 2002 and December 31, 2002.  

On remand, dates of service for Air National Guard ACDUTRA 
and INACDUTRA must be verified and available Air Force and 
National Guard service medical records must be obtained.  The 
Board notes that the veteran's claims file contains service 
medical records dated as recently as February 2003 that 
reflect periodic examination reports and treatment for low 
back pain.  However, in order to ensure completeness of the 
evidentiary record, the RO should verify all dates of service 
and obtain any outstanding service medical records for those 
periods.  

Also, the veteran's post-service medical records reflect 
ongoing treatment for chronic cervical spine pain and 
stenosis.  On remand, VA should ask the veteran to identify 
health care providers who have treated him for his cervical 
spine and upper back problems and then attempt to obtain 
relevant treatment records, in particular, records from the 
any missing National Guard medical records after 1991.

Finally, the veteran underwent VA spine examination in 
September 2003.  However, the VA examiner did not provide an 
opinion regarding the etiology of the currently diagnosed 
degenerative joint disease of the cervical spine due to 
foraminal stenosis.  It does not appear that the examiner was 
provided the claims folder in conjunction with the 
examination.  (See Green (Victor) v. Derwinski, 1 Vet.App. 
121, 124 (1991) that held that the duty to assist may include 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.")  The 
Board finds, on the basis of the foregoing, that additional 
examination would be helpful in fairly deciding this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The VA should request that the National 
Personnel Records Center (NPRC), State 
Adjutant General for the Air National Guard 
unit in South Carolina, and any unit with 
which the veteran was affiliated, to verify 
all periods of the veteran's National Guard 
service.  Then, the VA should request from 
National Personnel Records Center (NPRC), the 
Department of the Air Force, the State 
Adjutant General, and any other source 
referred by NPRC for the veteran's complete 
service and National Guard medical records, 
including clinical records and hospital 
medical records.

3.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
the veteran for a cervical spine or upper 
back condition during all periods of service.  
After the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted in 
the file.  The veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the veteran should be 
scheduled for VA examination to determine the 
nature and etiology of any  cervical spine 
disorder which includes numbness in the upper 
extremities.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.

Based on the examination and review of the 
record, the physician should offer an opinion 
as to whether the veteran currently suffers 
from a cervical spine disorder with bilateral 
upper extremity numbness.  The examiner 
should describe the current nature and 
severity of the cervical spine disorder and 
opine whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any found disability was 
incurred as a result of an injury or disease 
incurred during active service or period of 
ACDUTRA.  An adequate explanation of the 
opinion must be included.

5.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


